DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 17-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected process for producing  polyamide 2, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/28/2020.

2.	Applicant's election with traverse of process for producing  polyamide 1 (claims 1-16) in the reply filed on 12/28/2020 is acknowledged.  The Applicant does not present any arguments on the restrictions.  The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3. 	Claim 1, 5-6, 13 and 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims above contain term “polyamide solution”. However, after solid state polymerization the polymer by definition exists in form of granules or powder even at the presence of water. 




Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4. 	Claims 1-2, 4-5, 7-8, 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grutzner et al (US 20140088268).

Grutzner teaches a solid-phase condensation process comprising the steps of loading re-extracted PA 6 granules (i.e. comprising unreacted caprolactam monomer) with intrinsic viscosity 152 ml/g into a reactor. The granules are heated at 165° C for 27 h with Nitrogen blanket having various moistures (water) levels. The final polymer has intrinsic viscosity between 220 and 255 ml/g (see Example 1 at 0049-0051 and Table 1, meeting the limitations of claims 5, 8 and 15) and residual monomer within the range of 0.13-0.17% wt. (see Table 2 at 0053, meeting the corresponding limitations of claims 1 and 15). 



In reference to claims 7 and 15, Grutzner teaches the solid-phase condensation process take place from 10 to 50 hours (see 0009).

Regarding claims 10-14, Grutzner teaches polyamide pellet with moisture level within the range of 1-2% wt. (see 0021). The steam is flushed to the reactor with Nitrogen (see Example 2). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. 	Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Alsop et al (US 6069228) in view of Grutzner.

Alsop teaches polyamide 6 synthesis, which includes a solid state polymerization step at the presence of Nitrogen and results in a low molecular weight polymer (i.e. Mw=10400) possessing 0.8 % of residual monomer (see Example 9).

Alsop fails to teach a step of adding water into the reactor and less than 0.6 % wt. of residual monomer.

Grutzner teaches solid-phase condensation process comprising the steps of loading re-extracted PA 6 granules and treating them with water (see Examples 1 and 2 and claims 1 and 3).

Such procedure leads to extremely low level of the residual monomer (see Table 2 at 0053), which is desirable feature of the Alsop’s process. 

Therefore, it would have been obvious to a person of ordinary skills in the art to use water in Alsop’s process in order to obtain a polymer with extremely low monomer content.

6. 	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Grutzner as applied to claim1-2, 4-5, 7-8, 10-15   above, and further in view of Im et al (US 20170044318).

Grutzner fails to teach a polymerization under vacuum.

Im teaches a method for preparing a copolymerized polyamide Resin (i.e. polycaprolactam), comprising:
preparing a prepolymer by polymerizing the monomer mixture; and solid-state polymerizing the prepolymer (see Example 1 claims 11 and 12).
Im teaches that the polymerization above takes place under a vacuum or in the presence of an inert gas such as Nitrogen gas and argon gas (see 0068).

 Therefore, it would have been obvious to a person of ordinary skills in the art to interchangeably use Nitrogen blanket and vacuum in Grutzner’s solid state polymerization, since both of them are well known approaches for such processes, widely used in industry.




7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765